Citation Nr: 1216340	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable evaluation for left knee arthritis, status post anterior cruciate ligament reconstruction, prior to October 5, 2010.

3.  Entitlement to a higher evaluation in excess of 10 percent for left knee arthritis, beginning October 5, 2010.

4.  Entitlement to an evaluation in excess of 10 percent for instability of the left knee, status post anterior cruciate ligament reconstruction, beginning October 5, 2010.

5.  Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to March 1993.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Salt Lake City, Utah, that denied service connection for a right knee disorder, right ear hearing loss disability, and bilateral wrist/hand disability.  Service connection was granted for left ear hearing loss disability effective from September 28, 2006; the Veteran appealed the assigned zero percent rating.  In a decision dated in May 2010, the Board granted service connection for right ear hearing loss, and remanded the issue of entitlement to an initial compensable for bilateral hearing loss.  The Board also remanded the issue of service connection for a bilateral wrist/hand disability.  In the course of appellate development, in a June 2011 rating decision, the AMC/RO granted service connection for a bilateral wrist/hand disability, identified as cervical radiculopathy of the right and left upper extremities, and assigned a 10 percent rating for each, effective June 6, 2007.  Thus, the appeal has been satisfied as to that issue, and it is no longer before the Board.

Concerning the issues involving of entitlement to higher ratings for the Veteran's left knee, the Veteran's notice of disagreement in January 2009 included the issue of entitlement to an initial compensable rating for the service-connected left knee condition, and this was addressed in the statement of the case.  However, the Veteran did not include this issue in his substantive appeal.  Nevertheless, a substantive appeal is not a jurisdictional requirement and may be waived where the RO's actions indicate to the appellant that an appeal is perfected or that a substantive appeal was filed.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, the RO notified the Veteran in March 2011, and again in December 2011, that VA was working on his appeal for an increased rating for left knee arthritis, which would be considered separately by the appeals team.  Given this notice, the Board finds that VA has waived the requirement of a timely substantive appeal, and the appeal is properly before the Board.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran explicitly stated, in January 2011, that he was not claiming entitlement to a TDIU rating.  

The issues of entitlement to service connection for a right knee disorder, and to higher separate ratings for arthritis and instability of the left knee, beginning October 5, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 5, 2010, degenerative changes of the left knee were manifested by painful motion, increased with repetitive motion, but with no additional functional impairment or varying and distinct levels of severity.

2.  Prior to October 5, 2010, left knee anterior cruciate ligament reconstruction residuals included mild instability of the left knee.  

3.  Bilateral hearing loss is manifested by an average pure tone threshold level of 25 decibels in the right ear and 35 in the left ear, with speech recognition of 94 percent bilaterally, with no additional functional impairment or varying and distinct levels of severity.  


CONCLUSIONS OF LAW

1.  Prior to October 5, 2020, the criteria for a rating of 10 percent for degenerative changes of the left knee (limited motion) were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2011).

2.  Prior to October 5, 2020, the criteria for a rating of 10 percent for instability of the left knee, status post anterior cruciate ligament reconstruction, were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  With respect to the higher rating claims, this is an initial rating case, and the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

Nevertheless, in a letter dated in January 2009, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, he was given information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The record contains only partial service treatment records, but sufficient attempts have been made to obtain all service treatment records, such that further attempts would be futile.  Post service VA and other medical records identified by the Veteran have been obtained.  VA examinations were provided in November 2007 and May 2008; for the issues decided on the merits in this decision, those examinations describe the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder bilateral hearing loss since the last evaluation.  38 C.F.R. § 3.327(a).  Concerning the left knee conditions, there is no evidence indicating that there was a material change prior to the October 2010 surgery, and the matter of the ratings after that surgery are being remanded.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Ratings for Service-Connected Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  In regard to the hearing loss, the disability has not significantly changed.  Therefore a uniform evaluation is warranted.  In regard to the left knee, it is not clear whether there has been a change, thus warranting a Remand, in part.

A.  Status Post Anterior Cruciate Reconstruction of the Left knee

Service treatment records show that the Veteran underwent left knee anterior cruciate ligament reconstructive surgery in December 1990.  

On a VA authorized examination in November 2007, the Veteran complained of giving way in the knee when turning, lack of endurance when walking extensively, and weakness.  He frequently had localized pain in the knee.  He related his impairment as inability run and stop quickly due to fear of the knee giving way.  On examination, there was a well-healed, stable, nontender scar.  There was tenderness in the left knee, as well as crepitus.  There was slight instability on testing of the posterior and anterior cruciate ligaments, but none of the medial and lateral collateral ligaments.  On range of motion testing, flexion of the knee was to 140 degrees, and extension to 0 degrees.  The joint function was additionally limited by pain following repetitive use, although this did not result in any limitation of motion.  X-rays showed previous left anterior cruciate ligament surgery with degenerative changes.  The examination was otherwise negative; in particular, there was no weakness shown.  The diagnosis was degenerative arthritis of the left knee joints, with degenerative changes and pain.  

In September 2010, the Veteran was evaluated by S. Dow, M.D., for complaints including left knee pain.  Arthroscopic surgery of the left knee in October 2010 disclosed fairly extensive grade II-III chondromalacia, which was shaved, and a tear of the posterior horn of the medial meniscus, which was resected.  The previous anterior cruciate ligament graft on the left knee was intact and stable.  

The RO has rated the Veteran's service-connected left knee condition under diagnostic code 5003-5260.  Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  Limitation of leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, and 20 percent when limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260 (2011).  Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, and 20 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261 (2011).  Separate ratings may be awarded for limitation of flexion and limitation of extension.  VAOPGCPREC 9-2004.  

There is both credible lay and medical evidence of pain on motion.  X-rays have shown degenerative changes.  Moreover, "[t]he intent of the [rating] schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  This applies even in the absence of arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In view of the Veteran's demonstrated painful motion in the left knee, with increased pain on repetitive motion, along with degenerative changes, a 10 percent is warranted for degenerative arthritis of the left knee.  

A higher rating is not warranted based on arthritis or limitation of motion, however.  The current evaluation now contemplates pain on motion or limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there would have to be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 .  No limitation of motion of motion has been demonstrated.  Furthermore, there is no lay evidence suggesting the functional equivalent of limitation of flexion to 30 degrees.  Moreover, although the Veteran had increased pain with repetitive movements, this did not result in any lost degrees of range of motion.  No other factors affecting functional impairment, such as weakened movement, excess fatigability, lost endurance, swelling, or incoordination, have been shown.  In addition, there is no limitation of extension.

Nevertheless, separate ratings may be assigned for knee instability, and for arthritis with limitation of motion.  VAOPGCPREC 9-98 and 23-97.  A knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5257 (2011).  In this case, the Veteran had mild posterior and anterior instability on the VA examination in November 2007.  Although he did not have lateral instability, the disability contemplated by diagnostic code 5257 is "other" impairment of the knee, and the Board finds that anterior and posterior instability is sufficiently analogous as to warrant consideration under diagnostic code 5257.  See 38 C.F.R. § 4.20; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that the specific criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Thus, the Board finds that the Veteran's mild anterior and posterior instability warrants a 10 percent rating under diagnostic code 5257.

A higher rating is not warranted.  The instability was described as mild, and when evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as that diagnostic code is not based on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

The rating schedule provides for various compensable ratings for knee impairments, but the Veteran's left knee conditions did not meet the criteria, prior to his October 5, 2010, surgery.  The veteran has not contended, nor does the evidence otherwise suggest, that the rating criteria were inadequate to describe his left knee conditions prior to the October 2010 surgery, and, consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, he has not alleged any periods of hospitalization or interference with employment as a result, prior to that date.  

In sum, the Veteran is entitled to a 10 percent rating, but no higher, based on painful motion in the left knee, under diagnostic code 5003, for degenerative changes.  For his instability, a 10 percent rating, and no higher, under diagnostic code 5257 is warranted.  The veteran's disabilities do not more closely approximate the criteria for higher ratings.  See 38 C.F.R. § 4.7 (2011).  Moreover, there have been no periods of time, between the effective date of service connection and his surgery on October 5, 2010, during which either of the left knee disabilities has been more than 10 percent disabling, and thus higher "staged ratings" are not warranted for this period.  Fenderson v. West, 12 Vet.App. 119 (1999).  


B.  Bilateral Hearing Loss Disability

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI.  38 C.F.R. § 4.85. 

On a VA authorized audiological evaluation in May 2008, the Veteran reported difficulty understanding soft speech, and conversations while in the presence of background noise.  He commented that women were difficult to understand.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
40
40
25
LEFT
10
15
55
60
35

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner described his speech discrimination as excellent, and said that he moderate to moderately severe rising to mild high frequency sensorineural hearing loss in the left ear, and mild high frequency sensorineural hearing loss over two high frequencies in the right ear.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  Applying the findings of the above examination to Table VI results in numeric designations of I in each ear; applied to Table VII, these results warrant a 0 (zero) percent rating.  38 C.F.R. § 4.85, Code 6100.  

In certain circumstances, exceptional patterns of hearing impairment may be rated based on puretone decibel loss only, as set forth in Table VIa.  See 38 C.F.R. §§ 4.85(c), 4.86.  The Veteran's hearing loss does not meet these criteria, but, in any event, rating the Veteran's hearing based on puretone decibel loss only would still result in a noncompensable rating.  

In addition, with respect to the audiology examination, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The Veteran reports difficulty hearing in the presence of background noise.  He has difficulties hearing soft speech, and in hearing females in general.  However, he did not describe any functional inabilities at that time, nor at any other time relevant to the appeal.  Thus, functional impairment warranting a compensable evaluation has not been shown.  

The rating schedule provides for various compensable ratings for different levels of hearing impairment, but the Veteran's hearing loss does not meet the criteria.  The veteran has not contended, nor does the evidence otherwise suggest, that the rating criteria are inadequate to describe his hearing impairment, and, consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, he has not alleged any periods of hospitalization or interference with employment as a result.  

Additionally, the evidence does not show that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, although he stated, in May 2007, that his hearing was getting worse, the VA audiology examination was conducted after that, in May 2008, and he has not stated that his hearing loss has worsened since that examination.  Accordingly, a question as to which of two evaluations to apply has not been presented, and the disability picture does not more nearly approximate the criteria required for the next higher rating.  38 C.F.R. § 4.7.  In reaching this determination, the Board is mindful that all 

reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation of 10 percent for degenerative changes of the left knee (limited motion) is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to an evaluation of 10 percent for instability, status post anterior cruciate ligament repair of the left knee, is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.


REMAND

As noted above, the Veteran underwent surgery on his left knee on October 5, 2010.  Although he has not explicitly stated that his service-connected left knee conditions have worsened since the surgery, he did submit a statement from a physician, dated in November 2010, stating that the Veteran had undergone bilateral knee surgeries in October 5, 2010, and that he did not recommend that the Veteran return to his former work.  The Veteran also submitted a statement from his prior employer, dated in November 2010, which noted that the Veteran's physician stated that he was no longer able to work for them as a laboratory technician, and that there were no reasonable accommodations that could be provided.  Although the surgery involved both knees, service connection is currently only in effect for left knee conditions.  However, this evidence did not allocate the cause of the disability to a specific knee condition.  Therefore, the Veteran must be afforded an examination to determine whether his service-connected left knee disabilities have increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995) (Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In view of the statement concerning his employment, the RO must also address whether referral for extraschedular consideration is appropriate.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In this regard, although the Veteran stated that he was not pursuing a TDIU claim, the standard of marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Concerning the issue of service connection for a right knee disability, that issue was previously remanded for an adequate right knee examination to address whether a current right knee condition is related to service.  The examination, in October 2010, resulted in an opinion that the right knee condition was not related to service, because X-rays obtained in connection with the one notation in the service treatment records of right knee complaints were normal, and there was no evidence of ongoing treatment for a right knee condition after service.  In this case, however, the only service treatment records available cover the last 5 years of the Veteran's 20 years of active duty.  A service hospital summary dated in July 1988 noted a history of "repeated knee strains in the past," although the right knee was not specifically identified.  Moreover, the examiner did not obtain a history of the Veteran's right knee status from the time of discharge until his claim, and such history is not elsewhere available in the record.  In this regard, the Veteran's contentions have focused almost exclusively on his in-service symptoms.  In view of these factors, the Board finds that he Veteran should be afforded an examination, which includes a detailed symptom history from the Veteran, as well as review of the claims folder, to include the October 5, 2010, operative report.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the following:
* The current manifestations and severity of the Veteran's service-connected left knee degenerative changes and instability, associated with anterior cruciate ligament reconstruction.  All findings must be reported in detail, and the examiner should address the functional limitations posed by the degenerative changes, and th effects of the knee conditions on his employment capabilities.
* Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right knee disability is related to service, or is secondary to or has been aggravated by a left knee disability.  In connection with this opinion, a detailed history concerning his right knee should be obtained from the Veteran, to include both in-service and post-service events and symptoms.  The opinion must include a complete rationale for the conclusions reached.  This opinion should focus on the medical aspects of the Veteran's claim, rather than simply the lack of records.  
The claims file must be available to the examiner in conjunction with the examination.   

2.  After completion of the above and any additional development deemed necessary, readjudicate the claims for service connection for a right knee disability, and for ratings in excess of 10 percent for left knee degenerative changes and for separately rated instability.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


